DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zadeh (US 20140201126).
As per claims 1, 8, 15, Zadeh et al.  teaches
a method for generating a text topic, comprising: obtaining entities included in a text to be processed by mining the entities in the text to be 5processed (fig. 120c: knowledge Base in association with contextual general/universal 
determining each candidate entity in a knowledge graph corresponding to each entity included in the text to be processed through entity links (fig. 210: entity links; fig. 214: concept locator, feature extractor, classifier/identifier, semantic web, concept association web; para. 1021: conceptual graphs; para. 1767: multiple units are used to present various labels corresponding to a class of object. In one embodiment, feature detection system is used to train document classification based on learned (e.g., unsupervised) features corresponding to documents based on terms contained in the document; para. 2651: the system uses graph clustering, for grouping together similar images); 
determining a set of core entities corresponding to the text to be processed by clustering candidate entities based on correlation between each candidate entity in the knowledge graph 10and other entities (para.1632,2197,2258: we can use centroid or center-of-mass of the regions under the curve, for expected values. Fuzzy 
determining each candidate topic included in the text to be processed based on a matching degree between each keyword in the text to be processed and each reference topic in a preset topic graph (para. 691: determine/search/find the candidates from the music library (or metadata) with best match(es) and/or rankings When such a description accompanies other proposition(s), e.g., a user input that "the music is classical", it would place further restrictions to narrow down the candidates; para. 1037, 1407: degree of match/matching level; para.1385: to match a target or find one similar to a target, based on the features defined in feature space, such as stripes patterns, color red, circles, dot patterns, trapezoid shape, or the like, as a pattern recognition module, looking for degree of similarity); 
obtaining the topic of the text to be processed from the set of core entities and the 15candidate topics based on association between each core entity in the set of core entities and the text to be processed as well as association between each candidate topic and the text to be processed (para. 1343-1344: the repositories are classified based on topics they carry information for; there are some dynamic assignment and updates as to where information is stored (or be restored), for faster access, because some topics or subjects may become very much searched for in a specific period of time or on a temporary basis (e.g. political candidates' names are generally searched very often just before the elections, and the search will go down drastically right after the election); para. 1355: the most common or most used parameters, relationships, definitions, or topics are stored in separate repositories, which are grouped and sub-grouped in different classes and categories according to their topics, in a tree-structure or hierarchical form, for faster and easier access by the search engine.)

As per claims 2, 9, 16, Zadeh teaches
wherein clustering candidate entities based on correlations of each candidate entity in the knowledge graph with other entities comprises: 20constructing a correlation network including the candidate entities based on the correlation between each candidate entity in the knowledge graph and other entities, wherein each node in the correlation network corresponds to one candidate entity, and a direction of an edge between two nodes represents a hierarchical relationship between the two nodes; and determining the set of core entities corresponding to the text to be processed by clustering 25the candidate entities based on directions of edges between the candidate entities (fig. 120e: correlation network including candidate entities where entity Rob is Vera’s son and Alice is Vera’s daughter; para. 2297, 2340: cluster similar points into same class or subclass in that space; para. 2682: a user interface or a service is provided to receive the search/query, based on for example the URL or ID, image, voice, and other filtering metadata, and return candidate movies, location of features (temporal and spatial), annotations, and generated links, e.g., for annotations or recognized entities; para. 2687: the scene or motion is characterized/classified/categorized based on matching template from knowledgebase or based on supervised training).  

As per claims 3, 10, 17, Zadeh teaches
wherein the set of core entities comprises a set of conceptual information and superordinate path information corresponding to each core entity; after determining the set of core entities corresponding to the text to be processed, the method further comprises: 33Docket No. 713784 determining a matching degree between each conceptual information and the superordinate path information for each core entity; and cropping the set of core entities corresponding to the text to be processed based on the matching degree between each conceptual information and the superordinate path 5information for each core entity (para. 1483: additional relationships (e.g., "brother" and "sister" between "Alice" and "Rob" (not depicted in figures)), are determined from knowledge base, by matching a set of related object/attributes to a set of general rule(s) for expanding relations/attributes. For example, in one embodiment, the following rules in knowledge base; para. 2974: a match (e.g., provided by a user or automatically by a feature matching search engine) is extended to other matches, by comparing an image signature (e.g., block hash/signature) and searching for other images with the same or very similar signature (i.e., finding the instances of the same image or a cropped portion or a scaled version or somewhat) for example in an index repository or database).  

As per claims 4, 11, 18, Zadeh teaches
wherein cropping the set of core entities corresponding to the text to be processed comprises: cropping the set of conceptual information for each core entity based on the matching degree between each conceptual information and the superordinate path information for each 10core entity; and/or, determining confidence for each core entity based on the matching degree between each conceptual information and the superordinate path information for each core entity, and cropping a number of core entities based on the confidence for each core entity (para. 2974: a match (e.g., provided by a user or automatically by a feature matching search engine) is extended to other matches, by comparing an image signature (e.g., block hash/signature) and searching for other images with the same or very similar signature (i.e., finding the instances of the same image or a cropped portion or a scaled version or somewhat) for example in an index repository or database; fig. 83; para. 1443: obtain a first degree of match).  
As per claims 155, 12, 19, Zadeh teaches
wherein after determining each candidate topic included in the text to be processed, the method further comprises: extracting a superordinate topic corresponding to each candidate topic from the preset topic graph as an expanded topic corresponding to the text to be processed; and obtaining the topic of the text to be processed from expanded topics based on association 20between each expanded topic and the text to be processed (para. 2316: the clusters are adjusted (added/subtracted), e.g., by using a clustering technique, based on monitoring the population and the density of the data points in clusters for efficient cluster-based search. Each cluster (including sub-cluster) is associated by its boundary (crisp or fuzzy) within the feature space, e.g., determined by a model (e.g., center and radius, PCA) or combination of the feature space subsets; para. 2340: cluster similar points into same class or subclass in that space; para. 3236: clustering is used to determine candidate center points; fig. 186).  

As per claims 6, 13, Zadeh teaches
wherein a first core entity comprises at least two pieces of conceptual information in the knowledge graph; obtaining the topic of the text to be processed from the set of core entities and candidate topics comprises: 25determining association between each conceptual information and the text to be processed by encoding and decoding each conceptual information corresponding to the first core entity and the text to be processed respectively with a preset classification model (para. 1734: While the lower half layers (including the coding layer H3) act as a decoder, the added top layers act as encoder to produce similar data in V' (output) based on the features learned/captured at the coding layer; figs. 63, 140: classification models; para. 1743, 1765: further feature detection or classification (e.g., more detailed detection/classification, expert system, or sub-classification used for example for identity recognition) are identified, chosen, and/or scheduled to be performed; para. 1780); 34Docket No. 713784 
determining association between the first core entity and the text to be processed based on the association between each conceptual information for the first core entity and the text to be processed; and determining whether the first core entity is the topic of the text to be processed based 5on the association between the first core entity and the text to be processed (para. 2720-2721: in fig. 232, the features of two feature spaces are correlated (based RBM on the common data points), e.g., by learning using an as correlation layer. Then, the feature vector form (e.g., from one feature detector) can be used through the feature space correlator to determine a candidate feature vectors(s) in the second feature space).  

As per claims 7, 14, Zadeh teaches
wherein before obtaining the topic of the text to be processed from the set of core entities and the candidate topics, the method further comprises: determining the association between each conceptual information for each core entity and the text to be processed by encoding and decoding each conceptual information for each core 10entity in the knowledge graph and the text to be processed with a preset classification model (para. 1410, 1876: multi-level hierarchical classification method, for class, subclass, and so on, at different levels; para. 1734: While the lower half layers (including the coding layer H3) act as a decoder, the added top layers act as encoder to produce similar data in V' (output) based on the features learned/captured at the coding layer; para. 2263: a knowledge structure hierarchy, with nested information); 
obtaining the topic of the text to be processed from the set of core entities and the candidate topics comprises: obtaining the topic of the text to be processed from the conceptual information corresponding to the core entities based on the association between each conceptual 15information for each core entity and the text to be processed (para. 2506: to identify a person, e.g. the system is based on the hierarchy of the classifiers. First, it is established that the object is human for the first classifier, then it goes on to the ethnicity or facial features, as the second classifier, to separate people into groups of similar features, to limit the scope of the search, and have better weights for the learning machine. Then, it goes on to the third classifier, that identifies a person based on its database, on that region or ethnicity, specialized for that region or ethnicity, e.g. Northern Europe Scandinavian type people. This way, we can continue in more nested classifiers, or hierarchy, so that we get more accurate results at the end.) Claim 20 claims similar subject matter as of claims 6-7 are rejected based on the same ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omoigui (US 20120191716) teaches at fig. 12: topic; para. 395: the Inference Engine operates by mining the Semantic Network and adding new semantic links that are based on probabilistic inferences; para. 742: the Inference Engine operates by mining the Semantic Network and adding new semantic links that are based on probabilistic inferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




3/9/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163